Dear Mr. Sharp:
This letter is in response to your question asking:
         Are county health centers created pursuant to § 205.010. et. seq.
required by the provisions of § 115.160 [sic] through 115.077, RSMo 1978 to share proportionately the costs of elections held upon `municipal election day' as defined in § 115.121, RSMo 1978.
We believe that our Opinions Nos. 225-1974 and 174-1979, which are enclosed and which are self-explanatory, answer your question. Thus, it is our view that such a county health center is not a "political subdivision" or a "special district" within the definitions of Section 115.013, Senate Bill No. 275, 80th General Assembly, and therefore is not required to share costs under § 115.065, Senate Bill No. 275, 80th General Assembly.
We also enclose Opinions 172-1979 and 197-1979, which may be of interest to you.
Very truly yours,
                                  JOHN ASHCROFT Attorney General
Enclosures